Citation Nr: 0620758	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back strain, with cyst, L5-S1 facet prior to 
December 21, 2005, and in excess of 40 percent as of December 
21, 2005.

2.  Entitlement to a compensable initial rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from January 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and October 2002 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) regional office (RO).  In the May 1999 rating 
decision, the RO granted service connection for low back 
strain, with cyst, L5-S1 facet and assigned a 20 percent 
evaluation.  In the October 2002 rating decision, the RO 
granted service connection for migraine headaches and 
assigned a noncompensable evaluation.  In a February 2006 
rating decision, the RO awarded a 40 percent evaluation for 
low back strain, with cyst, L5-S1 facet, effective December 
21, 2005.

In June 2000, the veteran appeared at the Atlanta, Georgia, 
RO for a videoconference hearing before one of the 
undersigned Veterans Law Judges.  In August 2004, he had a 
personal hearing before another of the undersigned Acting 
Veterans Law Judges.  

The Board remanded the case in October 2000 and again in 
March 2005 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Board remanded the case in March 2005 for compliance with 
the Veterans Claims Assistance Act of 2000, to include 
obtaining additional evidence.  The record reflects that the 
AMC fully complied with the Board's March 2005 remand 
instructions, which included issuing a supplemental statement 
of the case.  The supplemental statement of the case was 
issued on February 15, 2006, and the veteran was informed he 
had 60 days to respond before it would send the veteran's 
case back to the Board, which date would have expired on 
April 17, 2006.  

The record reflects that on March 27, 2006, the AMC received 
additional evidence from the veteran related to both issues 
on appeal and that the AMC sent the evidence to the Board 
without issuing another supplemental statement of the case.  
The veteran did not waive initial consideration of the 
evidence by the AMC, and thus the Board may not consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2006).  Additionally, the documents submitted indicate that 
there may be outstanding records related to the service-
connected disabilities.  Specifically, there are several 
referrals that indicate the veteran was referred by Humana 
Military Healthcare Services for an MRI of his brain and 
lumbar spine, pain management, and neurosurgery.  A 
"Certificate" indicates that the veteran was prescribed 
three days of bed rest due to back pain.  There is no 
evidence whether the veteran actually underwent the MRIs or 
other services for which he received a referral, but if he 
did, such test results and/or medical records must be 
associated with the claims file.  Therefore, another remand 
is required.

Accordingly, the case is REMANDED for the following action:

Ask the veteran to identify whether there 
are outstanding medical records related 
to his service-connected low back 
disorder and migraine headaches and 
obtain any identified records, to include 
the records upon which the October 2005 
"Certificate" is based, wherein the 
attending provider recommended the 
veteran have bed rest for three days as a 
result of back pain.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded including any 
outstanding records associated with his service-connected 
disabilities.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


			
	JEFF MARTIN	HOLLY E. MOEHLMANN
	               Veterans Law Judge                                    
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. E. LARKIN
	Acting Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

